RESIGNATION OF

THE DIRECTOR & SECRETARY

OF

ASSET PROTECTION OF AMERICA, INC.

 

 

The following is a true copy of the Resignation of the Director & Secretary of
the Corporation, held this 2nd day of August, 2016;

 

WHEREAS the undersigned was appointed as Director & Secretary of the
Corporation, and has served in said capacity; she has determined at this time to
formally RESIGN and renounce all further corporate designation or affiliation
with ASSET PROTECTION OF AMERICA, INC. and hereby formally RESIGNS, and severs
any and all officials ties, duties, obligations or liabilities regarding ASSET
PROTECTION OF AMERICA, INC., and by affixing her signature hereto, officially as
her last corporate act, DOES HEREBY RESIGN.

 

This resignation is not due to a disagreement with the Company on any matter
relating to the Company's operations, policies or practices.  In connection with
my resignation, I hereby represent that as of the date of this letter and as of
the "Closing Date," as such term is defined in the Purchase Agreement, I have no
claim against the Company for any outstanding remuneration, loans or fees of
whatever nature.

 

The Board shall choose a new Director and Secretary at a time and place of its
choosing.

 

 

 

DATED: August 2nd, 2016

 

 

_____________________

Andrea Scott, Director, Secretary

ASSET PROTECTION OF AMERICA, INC.

 

 

 

